Mr. Chief Justice Quiñostes,
after stating the foregoing-facts, delivered the opinion of the court.
Francisco Ramis being authorized, as he is, by his sister, Maria Antonia Ramis y Borrás, under the power of attorney which she granted him in the town of Yuca, of which mention has just been made, to impose, assign, subrogate, accept, reduce, modify and cancel mortg*ages, annuities (cen-sos), and all kinds of property rights, independently of the special power granted him to place and receive loans of money and to constitute the mortgages which might be necessary to secure such loans, has full power to assign the mortgage right pertaining to them under the deed of July 29, 1893, by the power of attorney executed in his favor by Geró-nima Ginart y Andreu and her daughters Carolina and Juana Ginart y Borrás, upon the two estates described in said deed, and consequently there exists no incurable defect preventing its admission to record in the registry of property, as the, registrar states in his decision.
The decision entered by the Registrar of Property of Caguas at the end of the mortgage deed in question, refusing to admit it to record, is set aside, and the registrar is directed to record it in accordance with the law. The documents presented are ordered returned to the registrar with a certified copy of this decision for compliance therewith, and other, proper purposes.
Justices Hernández, Figueras, MacLeary and Wolf concurred.